IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                              October 15, 2008
                               No. 07-60310
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

KEVIN RUSSELL,

                                          Plaintiff–Appellant,

v.

KEITH IVANS, State Medical Director, in his individual and official capacities;
CORRECTIONAL MEDICAL SERVICES,

                                          Defendants–Appellees.


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:04-CV-144


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Kevin Russell, Mississippi prisoner # K3887, filed the instant 42 U.S.C.
§ 1983 suit to seek redress for alleged acts of deliberate indifference to his
medical needs while incarcerated at the Mississippi State Penitentiary in
Parchman, Mississippi. Russell appeals the district court’s grant of summary
judgment in favor of the defendants. He has also filed a motion requesting that
additional medical records be disclosed for purposes of the appellate record.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60310

      Russell argues that he received inadequate and inappropriate medical care
that caused him to suffer substantial harm. He specifically asserts that the
defendants failed to approve total elbow replacement surgery to treat his injured
left elbow, and that he was denied the opportunity to consult orthopedic
specialists for nearly four years. Russell also contends that the defendants did
not provide him with timely medical treatment; failed to comply with follow up
consultation requests; and disregarded recommendations from medical staff
about the most efficacious methods to treat his injury.
      The defendants assert that we lack jurisdiction over this matter because
Russell failed to file a proper notice of appeal. Although we previously dismissed
Russell’s timely notice of appeal for want of prosecution, he subsequently cured
the defect that resulted in dismissal. Accordingly, we granted Russell’s motion
to reinstate his appeal.    The defendants have not shown that the court’s
reinstatement decision was improper. See 5TH CIR. IOP to FED. R. APP. P. 27;
5TH CIR. R. 27.1.6.
      Our review of the record reveals no error in connection with the district
court’s grant of summary judgment in favor the defendants. See Cousin v.
Small, 325 F.3d 627, 637 (5th Cir. 2003); FED. R. CIV. P. 56(c). The record
evidence does not show that the defendants acted with deliberate indifference
with respect to Russell’s elbow injury. See Farmer v. Brennan, 511 U.S. 825, 837
(1994); Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993). The extensive
medical records demonstrate that Russell’s complaints were not ignored, he was
regularly seen by members of the medical staff and orthopedic specialists, and
he received treatment for his complaints in each instance. See Domino v. Tex.
Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). Russell furthermore
has failed to show that any members of the medical staff actually recommended
total elbow replacement surgery, or that the denial of his orthopedic consultation
requests was more than a matter of medical judgment. See Estelle v. Gamble,
429 U.S. 97, 107 (1976).

                                        2
                                 No. 07-60310

      Therefore, Russell’s allegations are merely disagreements with the type
of care that he was provided; Russell cannot state a § 1983 cause of action on
this basis. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). To the
extent that Russell references or requests the opportunity to introduce evidence
that was not considered by the district court, we are not permitted to consider
that evidence on appellate review. See Theriot v. Parish of Jefferson, 185 F.3d
477, 491 n.26 (5th Cir. 1999).
      Thus, Russell has failed to show any error in connection with the district
court’s judgment. Accordingly, that judgment is AFFIRMED. His motion for the
disclosure of additional medical records is DENIED.




                                       3